DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .


Election/Restrictions
Applicant’s election without traverse of Group I, claims 1-10 and 20, in the reply filed on 24 April 2022 is acknowledged.


Claim Objections
Claims 1 and 20 are objected to because of the following informalities:  only one period should be used in a claim. Several periods appear throughout the claims and should only end in one. See MPEP 608.01(m). 
Appropriate correction is required.


Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-10 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 1 recites the limitation "the surface" in line 4.  There is insufficient antecedent basis for this limitation in the claim. Since claim 1 is indefinite, dependent claims 2-10 also indefinite.
Claim 7 recites the limitation "the detection operation" in line 2.  There is insufficient antecedent basis for this limitation in the claim.
Claim 20 recites the limitation "the surface" in line 6.  There is insufficient antecedent basis for this limitation in the claim.


Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-3, 5, 7, 8, and 20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Howell et al. (US 2020/0018870 A1) in view of Morys (US 2013/0169279 A1).
Regarding claim 1, Howell discloses a method for providing an image relative to a borehole crossing a geological formation based on data acquired downhole by a downhole tool (Paragraph 0067, downhole sensing system) comprising at least a first and second imaging sensor sets, the method including: a. Transmitting a first dataset acquired by the first imaging sensor set at the surface, (Paragraph 0038, first sensor array)	b. Reconstructing a first image using the first dataset, (Paragraph 0040, first 2-D map)	c. Processing downhole a second dataset acquired by the second imaging sensor set (Paragraph 0038, second sensor array), wherein the downhole processing includes detecting predetermined rock structural features of the borehole and extracting characterization data characterizing the shape and position of at least one of the predetermined features, (Paragraph 0040, shape and location are known for a fracture)	d. Transmitting at the surface the characterization data, (Paragraph 0071, transmission of data along the system)	e. Based on characterization data, generating a combined image comprising the predetermined rock structural features overlaid on the first image (Paragraph 0040, combining 2-D maps to create a 3-D volume to produce an image of the fracture having a shape and known location).	Howell does not clearly disclose displaying a combined image comprising the predetermined rock structural features overlaid on the first image.	Morys discloses high resolution downhole imaging (Abstract) where data can be received for displaying images at a surface (Paragraph 0036).	Morys’ display of images using received data during downhole imaging would have been recognized by one of ordinary skill in the art to be applicable to the creation of a 3-D volume to produce an image of a fracture of Howell and the results would have been predictable in the display of an image produced from a received 3-D volume of a fracture during downhole imaging. Therefore, the claimed subject matter would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention.
Regarding claim 2, Howell in view of Morys discloses wherein the first imaging sensor set is a resistivity sensor set and the second imaging sensor set is an ultrasonic sensor set (Howell, paragraph 0038, sensor arrays where exemplary sensors can include ultrasonic and resistivity sensors, Morys, paragraphs 0021 and 0028).
Regarding claim 3, Howell discloses wherein each dataset comprises data relative to one or more measured parameters as well as data relative to a position (Paragraph 0040, upward and downward reflections relative to a location).
Regarding claim 5, Howell discloses wherein the predetermined rock structural features comprise one or more of dips, borehole shape, layer boundaries, porosity, vugs, texture, stylolites, natural fractures, induced fractures (Abstract, hydraulic fractures) and/or breakouts.
Regarding claim 7, Howell discloses wherein extracting characterization data includes obtaining first characterization data from the detection operation, and extracting second characterization data from the first characterization data, wherein the second characterization data is transmitted at the surface (Paragraph 0040, detecting the location of a fracture and determining its shape).
Regarding claim 8, Howell discloses wherein the characterization data includes one or more of: Data relative to the presence of the rock structural feature (Paragraph 0040, shape of the fracture), Data relative to position of a center point of the rock structural feature, Data relative to dimensions of the rock structural features along one or more predetermined axis, and/or Data relative to dimension of the rock structural feature along one predetermined axis and orientation of the predetermined axis, Data relative to position of a contour of a rock structural feature, and/or Data relative to position of all of the points classified as belonging to the rock structural features.
Regarding claim 20, similar reasoning as discussed in claim 1 is applied.
Claim 4 is/are rejected under 35 U.S.C. 103 as being unpatentable over Howell et al. (US 2020/0018870 A1) in view of Morys (US 2013/0169279 A1) and further in view of Han (US 2008/0186805 A1).
Regarding claim 4, Howell in view of Morys discloses all limitations as discussed in claim 3.	Howell in view of Morys does not clearly disclose wherein the second sensor set is an ultrasonic sensor, wherein the one or more measured parameters comprises at least one of a travel time and an amplitude.	Han discloses a downhole tool with ultrasonic sensors that provides arrival times and amplitudes for wellbore reflection components (Paragraph 0006).	Han’s ultrasonic sensors that provides arrival times and amplitudes for wellbore reflection components would have been recognized by one of ordinary skill in the art to be applicable to the ultrasonic sensors used for producing an image of a fracture of Howell in view of Morys and the results would have been predictable in ultrasonic sensors that provides arrival times and amplitude for producing an image of a fracture. Therefore, the claimed subject matter would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention.
Claim 6 is/are rejected under 35 U.S.C. 103 as being unpatentable over Howell et al. (US 2020/0018870 A1) in view of Morys (US 2013/0169279 A1) and further in view of Khalaj Amineh et al. (US 2019/0003920 A1).
Regarding claim 6, Howell in view of Morys discloses all limitations as discussed in claim 1.	Howell in view of Morys does not clearly disclose wherein the extracted characterization data is selected based on an input obtained from the surface, and/or available bandwidth for transmission at the surface.	Khalaj Amineh discloses providing user inputs for the operation of sensors for imaging inspection data (Paragraph 0050).	Khalaj Amineh’s user inputs provided for the operation of sensors for imaging would have been recognized by one of ordinary skill in the art to be applicable to the sensor arrays for imaging a fracture of Howell in view of Morys and the results would have been predictable in providing user inputs for the operation of sensor arrays for imaging a fracture. Therefore, the claimed subject matter would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention.
Claim 9 is/are rejected under 35 U.S.C. 103 as being unpatentable over Howell et al. (US 2020/0018870 A1) in view of Morys (US 2013/0169279 A1) and further in view of Abdulrazzaq et al. (US 2022/0003058 A1).
Regarding claim 9, Howell in view of Morys discloses all limitations as discussed in claim 1.	Howell in view of Morys does not clearly disclose wherein the detection of rock structural features includes inputting the second dataset into a trained machine learning model, wherein the machine learning model has been trained based on a training dataset representative of previously identified predetermined features.	Abdulrazzaq discloses machine-learning models that are trained using stored feature sets from contemporaneously collected sensor data, historical data, or generated data (Paragraph 0028) that can be used for feature detection in images (Paragraph 0064).	Abdulrazzaq’s trained machine-learning models for feature detection in images would have been recognized by one of ordinary skill in the art to be applicable to the images generated by the sensors of a fracture of Howell in view of Morys and the results would have been predictable in a trained machine-learning model that detects features in images of a fracture generated by sensors. Therefore, the claimed subject matter would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention.
Claim 10 is/are rejected under 35 U.S.C. 103 as being unpatentable over Howell et al. (US 2020/0018870 A1) in view of Morys (US 2013/0169279 A1) and further in view of Etgen (US 2020/0264330 A1).
Regarding claim 10, Howell in view of Morys discloses all limitations as discussed in claim 1.	Howell in view of Morys does not clearly disclose including taking decision relative to a drilling process based on the combined image.	Etgen discloses generating images from seismic processing that are used to make drilling decisions (Paragraph 0145).	Etgen’s technique of making drilling decisions using images generated from seismic processing would have been recognized by one of ordinary skill in the art to be applicable to the images generated of fractures of Howell in view of Morys and the results would have been predictable in the making of drilling decisions using generated images of fractures. Therefore, the claimed subject matter would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention.


Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
Stark (US 2021/0115781 A1) discloses determining 3D position and shapes of features by combining multiple images.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to PHI HOANG whose telephone number is (571)270-3417. The examiner can normally be reached Mon-Fri 8:00-5:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, XIAO WU can be reached on (571)272-7761. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/PHI HOANG/Primary Examiner, Art Unit 2613